 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    LAWRENCE A. MACDONALD, et                  Case No.: 18cv2555-LAB (MSB)
      al.,
12
                                 Plaintiffs,     ORDER OF DISMISSAL
13
      v.
14
      U.S. BANK NATIONAL
15
      ASSOCIATION, et al.,
16                            Defendants.
17
18         Defendant Affinia Default Services, LLC was given an opportunity to oppose
19   the joint motion to dismiss (Docket no. 28), but has not done so. The joint motion
20   is GRANTED, and this case is DISMISSED WITH PREJUDICE. The parties shall
21   each bear their own costs and attorney’s fees.
22
23         IT IS SO ORDERED.
24   Dated: June 17, 2019
25
26                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
27
28

                                                1
                                                                          18cv2555-LAB (MSB)
